                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

LEILA MCCOY, Individually and as
next friend for: MINOR CHILDREN:
EC-15, CC-10, LC-8, JCM-6,                   8:18CV570
GENERAL DELIVERY, NORTH
PLATTE, NE 69101;

                 Plaintiff,

     vs.

NEBRASKA DEPT. OF HEALTH
AND HUMAN SERVICES
                                          MEMORANDUM
LICENSING UNIT, THE                        AND ORDER
CONNECTION HOMELESS
SHELTER INC., JD AMANDA
SPEICHERT, in her individual and
professional capacity; ASHLEY
LEWIS, in her individual and
professional capacity; MICHAEL
STAGGS, in his individual and
professional capacity; JESS
SCHNEIDER, President Board of
Directors/President Executive
Committee The Connection Homeless
Shelter Inc., In his individual and
professional capacity; EVERY
MEMBER OF THE EXECUTIVE
COMMITTEE AND BOARD OF
DIRECTORS OF THE CONNECTION
HOMELESS SHELTER INC., in their
individual and professional capacity;
NORTH PLATTE POLICE
DEPARTMENT, J. HAGAN, Officer,
Badge 66; and UNIDENTIFIED
OFFICER 2,

                 Defendants.
       Plaintiff Leila McCoy, a non-prisoner, filed a Motion for Leave to Proceed
in Forma Pauperis. (Filing No. 2.) Upon review of Plaintiff’s Motion, the court
finds that Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in her case will be for the court to conduct an initial
review of her claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

      Dated this 13th day of December, 2018.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge




                                        2
